Citation Nr: 1533870	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for osteoarthritis of the left knee, status post total knee arthroplasty.

2.  Entitlement to an initial evaluation in excess of 60 percent for osteoarthritis of the right knee, status post total knee arthroplasty.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spondylosis.

4. Entitlement to an initial evaluation for intervertebral disc syndrome and radiculopathy of the right lower extremity, in excess of 20 percent prior to March 21, 2014, and in excess of 40 percent from March 21, 2014.

5.  Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome and radiculopathy of the left lower extremity.

6.  Entitlement to a compensable initial evaluation for residual scar, status post left total knee arthroplasty.

7.  Entitlement to a compensable initial evaluation for residual scar, status post right total knee arthroplasty.

8.  Entitlement to special monthly compensation based on the need for aid and attendance for the Veteran.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), to include prior to March 21, 2014.

10. Entitlement to an effective date earlier than March 21, 2014, for a combined 100 percent rating.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from August 1942 to June 1968.  He died on January [redacted], 2015.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

In April 2011, the Veteran filed claims of entitlement to service connection for disabilities of the right knee, left knee, and lumbar spine, as well as entitlement to special monthly compensation based on aid and attendance.  In April 2012, the RO granted service connection effective from March 17, 2011 for  (1) osteoarthritis status post total right knee arthroplasty at 30 percent; (2) osteoarthritis status post total left knee arthroplasty at 30 percent; (3) lumbar spondylosis at 20 percent; (4) intervertebral disc syndrome and radiculopathy involving L2-L4 and L4-S3, right lower extremity, at 20 percent; (5) intervertebral disc syndrome and radiculopathy involving L2-L4 and L4-S3, left lower extremity, at 20 percent; (6) scar, status post left total knee arthroplasty, noncompensable; and (7) scar, status post right total knee arthroplasty, as compensable.  In the same decision, the RO denied special monthly compensation based on the need for aid and attendance for the Veteran, as well as the need for aid and attendance for the Veteran's spouse.  

The Veteran was notified of the April 2012 rating decision in May 2012, and filed a timely notice of disagreement with respect to all issues decided in the April 2012 rating decision in May 2013.  In an April 2014  rating decision, the RO found clear and unmistakable error in its April 2012 evaluation of the Veteran's osteoarthritis status post total right knee arthroplasty, and retroactively awarded an increased evaluation of 60 percent effective from March 17, 2011.  In addition, the April 2014 rating decision granted an increased rating of 40 percent for intervertebral disc syndrome and radiculopathy of the right lower extremity, effective from March 21, 2014. These increased ratings brought the Veteran to a 100 percent combined rating effective March 21, 2014.  

An April 2014 statement of the case continued the ratings for all remaining increased rating issues, as well as continued the denial of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran, and based on the need for aid and attendance for the Veteran's spouse.  

On his May 2014 VA Form 9, the Veteran only specifically appealed issues of entitlement to (1) special monthly compensation based on the need for aid and attendance for the Veteran; and (2) the effective date of the 100 percent combined service-connected rating.  Nevertheless, the Board finds that the Veteran also in fact provided a timely substantive appeal as to the individual initial rating issues, to include as readjudicated in the April 2014 rating decision.  His May 2014 VA Form 9 expressed disagreement with the effective date of the combined 100 percent rating for the service-connected disabilities, which may reasonably be construed as including the individual initial rating issues as such are inextricably intertwined with the award of an earlier effective date for the combined 100 percent rating.  As such, the issues on appeal have been characterized as captioned above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran, prior to his death, filed the claims currently on appeal.  In an April 2012 rating decision, the RO in San Diego, California, denied the Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance, while it granted the Veteran's claims for entitlement to service connection for various disabilities.  In an April 2014 rating decision, the RO in San Diego, California, determined that there was clear and unmistakable error in its previous evaluation of the right knee and retroactively increased the rating to 60 percent from March 17, 2011.  The RO also increased the rating for intervertebral disc syndrome and radiculopathy of the right lower extremity to 40 percent effective March 21, 2014.  The accompanying code sheet showed a combined 100 percent rating from March 21, 2014.  In the attached cover letter, the RO notified the Veteran that his claim for a total disability rating based on individual unemployability (TDIU) was moot because his overall combined schedular rating was 100 percent effective March 21, 2014.  In June 2014, the Veteran filed a notice of disagreement with the effective date of the 100 percent combined rating, noting that if he was not awarded an earlier effective date for the combined rating then he should be awarded a TDIU for the earlier period.  

The Veteran died in January 2015.  In March 2015, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits by a Surviving Spouse or Child, as well as VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, on which the appellant requested the Veteran's appeal to be completed and that she be paid any accrued benefits.  

Subsequently, in a March 2015 decision, the Board dismissed the Veteran's appeal for special monthly compensation and an earlier effective date for a combined 100 percent rating due to the death of the Veteran.  In May 2015, the appellant filed a Motion for Reconsideration of the Board's March 2015 decision, asking that the decision be vacated, and that the Veteran's appeal be reinstated with the appellant substituted in place of the Veteran.  In correspondence dated in June 2015, the Board informed the appellant that it reactivated the appeal previously dismissed due to the Veteran's death, thereby rendering the Motion for Reconsideration moot.  

Meanwhile, the claims file was sent to the VA Pension Management Center at the RO in St. Paul, Minnesota, for adjudication of the appellant's death benefit claims.  In an April 2015 rating decision, the VA Pension Management Center granted basic eligibility to Dependents' Educational Assistance, but denied entitlement to DIC benefits under 38 U.S.C. 1318 as well as service connection for the Veteran's cause of death.  An internal substitution review by the VA Pension Management Center dated in May 2015 concluded that the issues on appeal for which the appellant sought substitution did not affect the outcome of her death benefit claims, and proceeded to process the death benefit claims as normal.  There is no indication in the record suggesting that the appellant disagreed with the April 2015 rating decision denying  entitlement to DIC benefits under 38 U.S.C. 1318 as well as service connection for the Veteran's cause of death.

In a memorandum dated in May 2015, the Manager of the VA Pension Management Center informed that RO in San Diego, California, that, as the Agency of Original Jurisdiction (AOJ), it was the San Diego RO's duty to make a determination in the first instance regarding the appellant's basic eligibility for substitution, and that any adverse AOJ determination as to basic eligibility for substitution would be appealable to the Board.  The Manager of the VA Pension Management Center further instructed the RO in San Diego, California, that, "Once a positive determination regarding eligibility for substitution has been completed, please reactivate the Veteran's appeal for substitution (if applicable), and make a decision on the appeal and/or claim for accrued benefits.  The accrued claim and/or appeal are your jurisdiction."   

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, a living person who would be eligible to receive accrued benefits due to the claimant may file, not later than one year after the Veteran's death, a request to be substituted as the claimant for the purposes of processing the claim to completion.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.      

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

In correspondence dated in May 2015, the appellant was informed by the VA Pension Management Center that her claims were being transferred to the RO in San Diego, California, to continue the processing of the appeal of issues that were pending at the time of the Veteran's death for which she now sought substitution.  However, it appears that the claims file was instead returned to the Board before being sent to the AOJ for a determination regarding eligibility for substitution.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  Specifically, "the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals."  38 C.F.R. § 3.1010(e).  A remand is therefore required so that the AOJ can adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran, entitlement to an effective date earlier than March 21, 2014, for a combined 100 percent rating, to include higher initial ratings, and entitlement to a TDIU, to include prior to March 21,2014, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a rating decision adjudicating whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the issues of entitlement to higher initial evaluations for osteoarthritis of the left knee, status post total knee arthroplasty; osteoarthritis of the right knee, status post total knee arthroplasty; lumbar spondylosis; intervertebral disc syndrome and radiculopathy of the right lower extremity; intervertebral disc syndrome and radiculopathy of the left lower extremity; residual scar, status post left total knee arthroplasty; and residual scar, status post right total knee arthroplasty; entitlement to special monthly compensation based on the need for aid and attendance for the Veteran; entitlement to an effective date earlier than March 21, 2014, for a combined 100 percent rating, and entitlement to a TDIU, to include prior to March 21, 2014, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

2.  After completing the above action, if the appellant's substitution request is granted, adjudicate the issues on appeal on the basis of substitution.  If the claims remain denied, then issue to the appellant and her representative a statement of the case as to the TDIU issue, and a supplemental statement of the case as to the other issues, as appropriate.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

